                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHIQUITA LOTT                                                           PLAINTIFF

V.                             CASE NO. 3:19-CV-65-BD

SOCIAL SECURITY ADMINSTRATION                                         DEFENDANT

                                         ORDER

       Pending is Commissioner of the Social Security Administration’s Unopposed

Motion to Remand. (Docket entry #12) For good cause shown, the Commissioner’s

motion (#12) is GRANTED. This case is remanded under sentence four of 42 U.S.C.

§ 405(g), for further administrative action.

       DATED this 5th day of August, 2019.


                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
